internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-112974-99 date date re letter_ruling request regarding the exclusion_of_gain from the sale of a residence legend taxpayer residence trust date dear this responds to your letter dated date and your supplemental letter dated date requesting a ruling on whether gain from the sale of residence would be excluded under sec_121 of the internal_revenue_code facts taxpayer presently lives in an assisted living facility prior to date taxpayer lived in residence for years taxpayer’s mother established trust trust holds fee simple title to residence under the provisions of trust taxpayer is the income_beneficiary of trust and does not have the power to vest the trust corpus or income therefrom in any person at taxpayer’s death the trust corpus vests in taxpayer’s children who are over the age of the only asset of trust is residence and it has not generated any income for taxpayer the trustees plan to sell residence and may rent it until its sale ownership requirement for sec_121 purposes plr-112974-99 sec_121 of the code provides that a taxpayer’s gross_income will not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating two years or more rental of the property during the 5-year period does not prevent the exclusion_of_gain as long as the ownership and use requirements of sec_121 are satisfied sec_121 of the code provides that the amount of gain excluded from gross_income under sec_121 with respect to any sale_or_exchange will not exceed dollar_figure dollar_figure for certain joint returns see sec_121 revrul_66_159 1966_1_cb_162 considers whether the gain realized from the sale of trust property used by the grantor as the grantor’s principal_residence qualifies for the deferment and rollover of gain into a replacement residence under sec_1034 of the code the ruling holds that because the grantor is treated as the owner of the entire trust under sec_676 and sec_671 of the code the sale by the trust will be treated for federal_income_tax purposes as if made by the grantor revrul_85_45 1985_1_cb_183 considers whether gain realized from the sale of trust property used by a beneficiary of a_trust as the beneficiary’s residence qualifies for the one-time exclusion_of_gain from the sale of a residence under sec_121 of the code the ruling holds that because the beneficiary is treated as the owner of the entire trust under sec_678 and sec_671 of the code the sale by the trust will be treated for federal_income_tax purposes as if made by the beneficiary ownership of trust property for income_tax purposes sec_671 of the code provides the general_rule that when the grantor or another person is treated as the owner of any portion of a_trust there will then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_678 of the code provides that a person other than the grantor will be treated as the owner of any portion of a_trust with respect to which the person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 through inclusive subject a grantor of a_trust to treatment as the owner thereof because taxpayer has never had the power to vest the trust corpus or income therefrom in herself sec_671 and sec_678 are inapplicable and taxpayer is not plr-112974-99 considered the owner of residence for federal_income_tax purposes based on the facts as represented and the relevant law as set forth above we conclude that taxpayer is not to be considered the owner of any portion of the trust under sec_671 through of the code therefore taxpayer is not considered the owner of residence for purposes of satisfying the ownership requirements of sec_121 of the code except as specifically ruled upon above no opinion is expressed or implied regarding the income_tax consequences of the trust any transaction or any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s david b auclair senior technician reviewer branch office_of_chief_counsel income_tax and accounting enclosures copy of this letter copy of sec_6110 purposes cc
